Title: From George Washington to Colonel John Cadwalader, 3 March 1777
From: Washington, George
To: Cadwalader, John



Dear Sir,
Morris Town. 3d March 1777

The satisfaction I received in perceiving your name on the List of Brigadiers of Continental Appointment, met with some little Alloy upon recollecting a Conversation had with You at this place upon that subject, in which You seemed to have doubts, which, I wish most ardently, to hear are removed.

Let me beseech You, my good Sir, to reflect, that the Period is now arrived when our most vigorous Exertions are wanted; when it is highly and indispensably necessary for Gentlemen of Abilities and Influence to step forth; and do not suffer any small Punctilios to withhold your services in the Continental line. The Cause requires your Aid—your Friends wish it; none of whom more sincerely than I do.
If You incline to accept the Appointment, I have to request that You will take the Command of the Troops at Philadelphia ’till further Orders, as I have desired Genl Gates (in case he complies with the wishes of Congress to re-assume his old Office of Adjutant General) to repair immediately to this place.
In the discharge of the duties of your Command at that place, let me entreat You to see that Innoculation is pushed forward as fast as possible—that the Officers belonging to the Twelve Battalions of your State and within your reach, are diligently employed in recruiting to complete their Regiments—that no time to be lost in cloathing and equipping them—that the Council of Safety use every possible Means to recover, out of the hands of the Militia, the Arms which they have carried away belonging to the Public; in doing this not a moment’s time is to be lost—that a list of the Officers, and of the Vacancies, in the twelve Regiments may be completed, in the mean time to be made as perfect as they can; proper persons to be recommended to fill the Vacancies; in doing which Attention to be paid to Merit, and the just Claims of the Officers in service, that as little discord (as possible) may be introduced.
I have great reason, as well from other Circumstances, as from the most unheard of returns of Desertions, to suspect That the infamous practise of Peculation has found its way into the recruiting service, and that much Money is received for Deserters that never were inlisted. Do, my dear Sir, let this be an Object of particular Attention. If an example could be made of one or two Culprits it might put an End to a Practice so base and scandalous, and be attended with happy Consequences. At present I shall only add That I am with great Regard Dr Sir, Yr most Obdt Sert

Go: Washington

